UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1115


CELESTE G. BROUGHTON,

                Plaintiff – Appellant,

          v.

W. SIDNEY ALDRIDGE, JR.; JOHN N. MCCLAIN, JR.; ROBERT B.
RADER, JR., Judge; WELLS FARGO & COMPANY; WELLS FARGO
ADVISORS, LLC,

                Defendants – Appellees.



                               No. 11-1186


CELESTE G. BROUGHTON,

                Plaintiff – Appellant,

          v.

W. SIDNEY ALDRIDGE, JR.; JOHN N. MCCLAIN, JR.; ROBERT B.
RADER, JR., Judge; WELLS FARGO & COMPANY; WELLS FARGO
ADVISORS, LLC,

                Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-cv-00231-FL)


Submitted:   August 31, 2011                 Decided:   September 9, 2011
Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Celeste G. Broughton, Appellant Pro Se.   John N. McClain, Jr.,
David Hayes Permar, HATCH, LITTLE & BUNN, Raleigh, North
Carolina; Debbie Weston Harden, WOMBLE CARLYLE SANDRIDGE & RICE,
PLLC, Charlotte, North Carolina; William Sidney Aldridge, Kevin
Lamar Sink, NICHOLLS & CRAMPTON, PA, Raleigh, North Carolina;
Grady L. Balentine, Jr., Special Deputy Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Celeste    G.    Broughton         appeals     the    district   court’s

orders   dismissing   her    42     U.S.C.      § 1983    (2006)    complaint    and

denying her post-judgment motions.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                    Broughton v. Aldridge,

5:10-cv-00231-FL (E.D.N.C. Nov. 17, 2010, Jan. 28, 2011, Feb.

15, 2011).     We deny Broughton’s motions to seal the district

court’s opinion, for a ruling on the motion to seal, and to

disqualify the court’s North Carolina judges.                     We dispense with

oral   argument   because        the    facts    and     legal    contentions    are

adequately    presented     in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          3